internal_revenue_service department of the treasury uil washington dc person to contact teleohone number refer repl cer agm praa plr-120894 dates jun date a date b date c dollar_figured se dollar_figuref partnership cpa entity c s corp f partnership i l year x this is in reply to a letter dated november your authorized representative requesting a ruling und ier section submitted by 37i d of the internal_revenue_code and sec_15a_453-1 ii of the temporary income_tax regulations on behalf of partnership partnership is requesting permission to elect out of the installment_method with respect to the sale of its assets reported on its year x federal_income_tax return partnership was formed in and engaged in the business of the partner of entity c was sdollar_figure corp advising public corporate union and governmental pension plans and endowments on investing in real_estate from its inception through its sec_708 termination in year x partnership’s partner was entity cc sold its assets in exchange for dollar_figured cash property valued at installment_obligations with a face_amount of made a liquidating_distribution of its assets to its shareholders installment_obligations received in the sale continued to be held by partnership caused entity c and partnership to have a greater than change in ownership thereby resulting in b b partnership represents that the liquidating_distribution a termination pursuant to section partnership on date b on date a s corp and the dollar_figuree dollar_figuref during year x partnership based on the advice of its cpa determined that it would elect out of the installment_method this is further evidenced by the fact that s corp made its corporate estimated state_income_tax payments by taking into account the additional gain recognized by partnership due to the election out the taxable_income of partnership was reported by the shareholders s corp ie individual taxpayers at that time partnership changed its name to partnership of taxpayer used a fiscal_year end until its technical_termination on date b and its tax_year end to december partnership’s tax_return for year x was due on date c file an extension on when it was preparing to file partnership’s return as had been filed a result of the technical_termination cpa discovered the error later partnership an accrual basis or before date c cpa failed to an extension as if cpa prepared and timely filed s corp’s extension however it inadvertently failed to file partnership’s extension partnership relied on cpa to prepare and timely file all income_tax extensions returns and elections partnership’s return cpa realized that an extension had not been filed and it was then too late to file a valid extension since partnership’s income_tax return was delinquent it was not possible for partnership to make a timely election out of the installment_method under sec_453 d when it was time to attach the extension to cpa acknowledges making the error in not filing the extension and thereby not being able to file a timely return electing out of the installment_method the sale not be reported on the installment_method partnership represents that it always intended that partnership represents that electing out of the instalment method does not result in any income_tax deferral since the installment_obligations were included in the shareholders’ year x taxable_income due to the liquidation of partnership’s indirect owner sdollar_figure corp the installment notes were held by partnership on the liquidation date and the value of partnership’s assets was included by the shareholders as sales proceeds from the sale_or_exchange of dollar_figure corp’s stock ie sec_453 of the code provides that except as otherwise provided in this section income from an installment_sale shall be taken into account for purposes of this title under the installment_method sec_453 of the code provides in general that subsection not apply to such disposition a shall not apply to any disposition if the taxpayer elects to have subsection a paragraph provides that except as otherwise provided by regulations an election under paragraph with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of the tax imposed by this chapter for the taxable_year in which the disposition occurs sec_15a_453-1 of the temporary regulations provides that an installment_sale is the taxpayer elects otherwise in accordance with the rules set forth in paragraph d to be reported on the installment_method unless of this section sec_15a_453-1 i of the temporary regulations provides that an election under paragraph d of this section must be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the installment_sale occurs sec_15a_453-1 ii of the temporary regulations provides that an election made after the time specified in paragraph in part d circumstances when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election of this section will be permitted only in those rare the facts presented in this ruling_request indicate that it was not the intent of partnership to report the sale of its assets on the installment_method installment_method because cpa failed to file an extension for the year x return to correct its error for failing to timely partnership has therefore established good cause elect out upon discovering the mistake cpa filed this ruling reguest partnership was unable to elect out of the the installment_method of see situation of revrul_90_46 1990_1_cb_107 accordingly based on the facts presented and the representations made it is concluded that partnership is granted permission to elect out of the installment_method with respect to the sale of its assets reported on its year x federal_income_tax return no opinion is expressed as to the value of the installment no opinion is expressed as obligations transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of transactions which are not specifically covered by the above ruling to the tax treatment of the or effects resulting from the this ruling is directed only to the taxpayer who requested it sec_6110 as precedent of the code provides that it may not be used or cited pursuant to the power_of_attorney on file with this office a copy of this ruling has been sent to the first and second representatives designated on the power_of_attorney sincerely yours assistant chief_counsel income_tax accounting by re loe co ol david l crawford chief branch
